Title: From Thomas Jefferson to Benjamin H. Latrobe, 23 April 1803
From: Jefferson, Thomas
To: Latrobe, Benjamin H.


          
            Dear Sir
            Washington Apr. 23. 1803.
          
          Your letter for mr Lenthall was recieved last night & will be delivered this morning. thinking the demolition did not go on with spirit enough I sent for him 2. days ago. he assures me the foundation will be down this week, and the rebuilding begin on Monday. from that day to the end of September, by which time the stone work to the top of the basement should be compleat, we have 23. weeks. I should like to know the number of perch of stone work to be laid to the top of the basement, to divide that on the 23. weeks, and to have a weekly report from your agent of the number of perch laid each week, that, in your absence, I may be quite secure that the due progress is kept up.—I presume you are providing sheet iron for both buildings, the covering of which had better be done as early as possible, in order if any leak should appear, that it may be secured before winter. will you be so good as to order  on 120 to 150 panes of window glass 28. I. by 18⅝ I. for the President’s house. glass of that size you know must have a due thickness. Donath in Philadelphia imports Bohemian glass from Hamburg, such as is used in all the first-rate buildings in Europe (England excepted) he furnished all for my house at about 21. or 22. cents the square foot. but this glass being twice as large as mine, should be of superior thickness, & consequently superior price by the square foot.—could not a file of necessaries be placed under each wing of the Capitol, with a deep [sewer?] underneath of [rapid descent?], and the cistern be made, by a syphon, to discharge itself through that, in a torrent, whenever it should be filled by a rain? this would be an advantageous disposition of the external water pipes, while the internal might be reserved for [fire] or [ice?] . the defectiveness of the pipes of this house is rotting it fast at the waterclosets. strong pipes will be wanting, and the water must be taken out from the cistern, not at the bottom, but at the side by a syphon going to the bottom, but capable of being turned within the body of the water, so as to place it’s mouth at any depth we please.—my building arrangements at home require the sheets of iron bespoke of you to leave Philadelphia early in May.—not knowing if Capt Lewis is arrived in Phila, I inclose a letter for him, & ask the favor of you to have it delivered to him on his arrival. mr Patterson, Doctors Wistar, Barton & Rush, will know when he arrives. accept my friendly salutations.
          
            Th: Jefferson
          
        